Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to “A method for calculating saturation of a natural gas hydrate based on a wood wave impedance method, using a Wood method to predict a saturation of the natural gas hydrate, calculating the density of the matrix of the deposit, calculating compressional wave velocity of the matrix of the deposit, calculating compressional wave velocity of a pure natural gas hydrate”, which are mathematical-calculations perform by a processor. The additional elements “implicit data gathering, like proportion of the natural gas hydrate, bulk density and measuring elastic parameters, drilling data” are the measuring of a signal that is simply the behaviors of any electrical signal, which are obtained/acquired using routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Claim 1 is Ineligible due to the following analysis:
3.1)	Step 1 (Statutory Category): Claim 1 is directed to a method for calculating saturation of a natural as hydrate, therefore, it is directed to a statutory category, i.e., a process (Step 1: YES).
3.2)	Step 2A, Prong-1 (the claim is evaluated to determine whether it is directed to a judicial-exception/abstract-idea): Claim 1 recites: A method for calculating saturation of a natural gas hydrate based on a wood wave impedance method, using a Wood method to predict a saturation of the natural gas hydrate, calculating the density of the matrix of the deposit, calculating compressional wave velocity of the matrix of the deposit, calculating compressional wave velocity of a pure natural gas hydrate”, which are mathematical-calculations perform by a processor, which are mathematical-calculations. Therefore, it is directed to a judicial exception/abstract-idea (Step 2A, Prong-1: YES). 
Step 2A, Prong-2 (the claim is evaluated to determine whether the judicial-exception/abstract-idea is integrated into a Practical Application): Claim 1 do not claim a particular machine, and do not claim any transformation of a particular article to a different state. Furthermore, it does not provide any particular context, thus, do not belong to a particular technological environment, industry or field of use because calculating saturation and determining density are very broad that include many different technological environments, industry or field of use. Consequently, the claimed mathematical-calculations above are not integrated into a practical application and/or apply, rely on, or use to an additional element or elements in a manner that imposes a meaningful limit on the mathematical-calculations, thus, monopolizing the mathematical-calculations in variety of technologies (Step 2A, Prong-2: NO, because there is no integration of the abstract idea into a practical application).
3.3)	Step 2B (the claim is evaluated to determine whether recites additional elements that amount to an inventive concept, or also, the additional elements are significantly more than the recited the judicial-exception/abstract-idea): Claim 1 recites the additional element(s) “proportion of the natural gas hydrate, bulk density and measuring elastic parameters, drilling data”, which are/is are the high and low transitions of a signal that is simply the behaviors of any electrical signal, which are obtained/acquired using conventional structure(s) previously known to the pertinent industry that includes microprocessors and acquiring data. Therefore, the claim does not include additional element(s) significantly more, or, does not amount to more than the judicial-exception/abstract-idea itself and the claim is not patent eligible (Step 2B: NO).

4.	Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 2 is directed to “A method for estimating saturation of a natural gas hydrate contained in a deposit, obtaining a compressional wave, calculating a compressional wave impedance, obtaining porosity of the deposit and outputting the calculated saturation of the natural gas”, which are mathematical-calculations perform by a processor. The additional elements “implicit data gathering, like, drilling data, laboratory measurement data of elastic parameter, utilizing logging interpretation technique” are the measuring of a signal that is simply the behaviors of any electrical signal, which are obtained/acquired using routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Claim 2 is Ineligible due to the following analysis:
4.1)	Step 1 (Statutory Category): Claim 2 is directed to a method for estimating saturation of a natural gas hydrate contained in a deposit, therefore, it is directed to a statutory category, i.e., a process (Step 1: YES).
4.2)	Step 2A, Prong-1 (the claim is evaluated to determine whether it is directed to a judicial-exception/abstract-idea): Claim 2 recites: A method for estimating saturation of a natural gas hydrate contained in a deposit, obtaining a compressional wave, calculating a compressional wave impedance, obtaining porosity of the deposit and outputting the calculated saturation of the natural gas”, which are mathematical-calculations perform by a processor, which are mathematical-calculations. Therefore, it is directed to a judicial exception/abstract-idea (Step 2A, Prong-1: YES). 
Step 2A, Prong-2 (the claim is evaluated to determine whether the judicial-exception/abstract-idea is integrated into a Practical Application): Claim 2 do not claim a particular machine, and do not claim any transformation of a particular article to a different state. Furthermore, it does not provide any particular context, thus, do not belong to a particular technological environment, industry or field of use because the estimating saturation and calculating a compressional wave impedance are very broad that include many different technological environments, industry or field of use. Consequently, the claimed mathematical-calculations above are not integrated into a practical application and/or apply, rely on, or use to an additional element or elements in a manner that imposes a meaningful limit on the mathematical-calculations, thus, monopolizing the mathematical-calculations in variety of technologies (Step 2A, Prong-2: NO, because there is no integration of the abstract idea into a practical application).
4.3)	Step 2B (the claim is evaluated to determine whether recites additional elements that amount to an inventive concept, or also, the additional elements are significantly more than the recited the judicial-exception/abstract-idea): Claim 2 recites the additional element(s) “drilling data, laboratory measurement data of elastic parameter, utilizing logging interpretation technique”, which are/is are the high and low transitions of a signal that is simply the behaviors of any electrical signal, which are obtained/acquired using conventional structure(s) previously known to the pertinent industry that includes microprocessors and acquiring data. Therefore, the claim does not include additional element(s) significantly more, or, does not amount to more than the judicial-exception/abstract-idea itself and the claim is not patent eligible (Step 2B: NO).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. Kleinberg et al. (Patent NO. US 9,519,072 B2) discloses Method and Apparatus for Locating Gas Hydrate.
b. Zhang et al. (Pub NO. US  2014/0149042 A1) discloses Method and System for Identification of Gas Hydrates and Free Gas in Geologic Beds.
c. Weiss et al. (Pub NO. US 2015/0038750 A1) discloses Electrochemical Hydroxide Systems and Methods Using Metal Oxidation.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                                                                                                                                                                                                
/ALVARO E FORTICH/Primary Examiner, Art Unit 2867